                          Case 7:19-cr-00586-VB Document 39 Filed 06/01/20 Page 1 of 1
75 Main Street, Suite 1                                                                          549 Summit Avenue
Manasquan, NJ 08736                                                                              Jersey City, NJ 07306
(732) 223-3300                                                                                   (201) 222-1511
                                                                                                 (By Appointment Only)




                                     RUBAS LAW OFFICES
                                               MANASQUAN • JERSEY CITY


                                                        June 1, 2020

            Hon. Vincent L. Briccetti, U.S.D.J.
            Federal Building and United States Courthouse
            300 Quarropas Street.
            White Plains, New York 10601-4150

                    RE:       United States of America v. Rocco Romeo
                              Docket 7:19-cr-00586-VB

            Dear Judge Briccetti:

                     This office represents the defendant Rocco Romeo in the above-referenced matter. This
            matter is scheduled for a Pre-Trial Conference today, June 1, 2020 at 3:45 p.m. Please accept this
            letter as notice that Mr. Romeo waives his right to be physically present and consents to appear by
            telephone.

                    I apologize for the late timing of this letter; however, I failed to receive an electronic
            mailing notification for the entry of the Court’s May 11, 2020 Order. Rather, I was notified by
            Your Honor’s Courtroom Deputy Donna Hilbert on Friday afternoon. I am attempting to rectify
            the issue with the Helpdesk to avoid future errors.

                    I thank the Court for its kind consideration.


                                                                    Respectfully yours,

                                                                    Michael P. Rubas

                                                                    MICHAEL P. RUBAS

            MPR/sc
            cc:  Mathew Andrews, A.U.S.A. (via Email)




                                                                                                                  1|Page
                                                     Michael Peter Rubas
                          * Certified by the New Jersey Supreme Court as a Criminal Trial Attorney *
                                  Michael@RubasLawOffices.com I www.RubasLawOffices.com
